Citation Nr: 1439139	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  13-12 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for thyroid cancer, to include as due to ionizing radiation exposure.

2. Entitlement to service connection for bladder cancer due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1965 to September 1985.

This matter comes before the Board of Veteran's Appeals (Board) from an August 2011 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.

The issue of entitlement to service connection for esophagus cancer has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2013).  (In an August 2014 letter the Veteran avers that a recent private medical examination suggests that he may have a pre-cancerous condition involving the esophagus. The Veteran has requested that this new condition be considered.)

The reopened issue of entitlement to service connection for thyroid cancer and the issue of entitlement to service connection for bladder cancer are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. In an unappealed October 2008 rating decision, the RO denied the Veteran's claim of entitlement to service connection for thyroid cancer.

2. Some of the evidence submitted subsequent to the October 2008 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for thyroid cancer.



CONCLUSIONS OF LAW

The unappealed October 2008 rating decision which denied service connection for thyroid cancer due to exposure to ionizing radiation is final. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 3.104(a), 20.302, 20.1103 (2013).

Evidence received since the October 2008 RO decision that denied entitlement to service connection for thyroid cancer due to exposure to ionizing radiation is new and material; the claim is reopened. 38 U.S.C.A. §§ 1154(a) , 5108, 7105 (West 2002); 38 C.F.R. § 3.156 , 20.302, 20.1103 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim. As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application. This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a decision that established new requirements with respect to the content of the VCAA notice for reopening claims. In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In VA correspondence, dated in November 2007, VA informed the Veteran of what evidence was required to substantiate the claims, of his and VA's respective duties for obtaining evidence, of the reasons for the prior denials, and of the criteria for assignment of an effective date and disability rating in the event of award of service connection.  

In Pelegrini v. Principi, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision. Because complete VCAA notice in this case was provided prior to the initial AOJ adjudication denying the claims, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains the appellant's service treatment records (STRs), VA and private medical records, and the statements of the Veteran and his wife.  

With regard to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for thyroid cancer, VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received. See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).

Legal criteria 
New and material evidence

In general, RO decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2013). An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted. Id. at 1384. See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers. "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108. See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999). If it is determined that new and material evidence has been submitted, the claim must be reopened. The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology. See Barr v. Nicholson, 21 Vet.App. 303 (2007).  Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post service symptoms.  Savage v. Gober, 10 Vet.App. 488 (1997).  

Analysis

The Board has reviewed all of the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Historically, the appellant's claim for entitlement to service connection for thyroid cancer was denied by the RO in February 1990. Subsequently the Veteran filed a claim to reopen, and in September 2002, the RO again denied his claim for entitlement to service connection. The Veteran again filed a claim to reopen his previously denied claim, which was reopened by the RO in August 2007. The Veteran's claim was later denied in October 2008 because the evidence failed to show that he was exposed to ionizing radiation while on active duty. The appellant did not appeal the decision and it became final.  In September 2010, the appellant requested that his claim for entitlement to service connection for thyroid cancer be reopened.   


Evidence of record at time of last final denial

At the time of the October 2008 RO denial, the evidence of record consisted of the Veteran's DD 214, his STRs, the Veteran's lay statements, medical records and correspondence. 

The Veteran's in-service STRs are negative for any complaints or treatment in regard to a cyst on the neck or thyroid cancer. The Veteran's June 1985 report of medical examination for retirement purposes reflects that the Veteran's endocrine system (which includes the thyroid gland) was normal. 

Medical records from Reynolds Army Community Hospital in July 1989 reflect that the Veteran had papillary carcinoma of the thyroid located on the right side of his neck. (See July 1989 records.). Additionally, a medical consultation sheet notes the Veteran's right neck mass first appeared one year prior to 1989. (See July 8, 1989 consultation sheet.).  

A VA radiologist's report   reflects that a total body radioiodine scan in 1997 resulted in no evidence of metastases or residual functional thyroid tissue. (See January 1997 radiologic examination report.). 

The claims files at the time of the last final denial also contained the Veteran's statements that his thyroid cancer began in service. (See December 6, 1989 Veteran's letter and August 2007 statement in support of claim.). 

Evidence of record since the last final denial

The evidence received since the last final denial includes additional medical records, the statements of the Veteran that he was exposed to ionizing radiation due to his official duties (See October 2010, January 2011, and June 2011 statements in support of claim, September 2011 notice of disagreement, and April 2013 VA Form 9), and the Veteran's wife's statement stating that the Veteran had a "lump" on his neck prior to service separation (See September 2010 statement in support of claim).

Old and new evidence of record considered as a whole

The Board finds that some of the additional evidence raises a possibility of substantiating the claim for entitlement to service connection for thyroid cancer. In this regard, the Board is mindful of the low threshold for reopening a previously denied claim.  Shade, 24 Vet. App. at 110.

The September 2010 statement from the Veteran's spouse was not within the claims file at the time of the October 2008 RO decision. The spouse's statement goes to the basis of the Veteran's claim for entitlement to service connection for thyroid cancer. Thus the Board finds the September 2010 statement from the Veteran's wife to be new and material.

Accordingly, the Board concludes that evidence has been received which is new and material, and the claim for service connection for thyroid cancer, to include due to exposure to ionizing radiation, is reopened.  


ORDER

New and material evidence has been received to reopen a previously denied claim of service connection for thyroid cancer and, to that extent, the claim is granted.


REMAND

Having reopened the Veteran's claim, the Board must now determine whether the reopened claim of entitlement to service connection for thyroid cancer may be granted on the merits, de novo. The Veteran avers that both his thyroid and bladder cancers were due to ionizing radiation exposure in service. The claims file does not reflect a dose assessment in regard to either claim. Thus the Board finds that remand for a dose assessment, supplemental medical opinion, and RO adjudication, is warranted.

If a radiogenic disease (i) first became manifested after service, (ii) cannot be granted under the presumptive provisions of  38 C.F.R. § 3.307 or 38 C.F.R. § 3.309 (iii) it is contended the disease is the result of exposure to ionizing radiation in service,  a dose assessment is necessary prior to adjudication of the claim. 38 C.F.R. § 3.11(a). Here, the claims file reflects the Veteran has previously been diagnosed with two radiogenic diseases and he avers that the radiogenic diseases are a result of exposure to ionizing radiation while in service. The Veteran does not contend that he participated in a radiation-risk activity as defined in 38 C.F.R. § 3.309(d)(3)(ii). 

While not participating in a radiation-risk activity may preclude a grant of service connection under 38 C.F.R. § 3.309(d)(3)(ii)(B), it does not preclude a grant of service connection under 38 C.F.R. § 3.311.

Section 3.311 details the procedures for procuring dose estimates based on claimed exposure. A dose estimate should be obtained in accordance with the instructions in paragraph (a)(2)(iii), which covers certain exposure claims. Paragraph (a)(2)(iii) instructs that a request be made for any available records concerning the veteran's exposure to radiation. These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service treatment records, and other records which may contain information pertaining to the veteran's radiation dose in service. In this case, the Veteran's DD Form 1141 was requested; however, the United States Army Dosimetry Center (USADC) reported finding no such form for the Veteran. Medical and other records have also been requested and obtained. As such, it appears that the relevant, available records have been assembled. Paragraph (a)(2)(iii) further instructs that these records should be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies. The Veteran contends that he was exposed to ionizing radiation while working the U.S. Army NIKE Hercules site LA-88 located in Chatsworth, California; this should be considering by the Under Secretary for Health when obtaining a dose estimate. As such, both claims must be remanded to obtain a dose estimate as required by section 3.311. After a dose estimate is obtained, the RO should follow the relevant procedures in section 3.311, to include referring the claims to the Under Secretary for Benefits if applicable. 

The Board is unsure if the Veteran has a current disability of thyroid cancer or residuals of such. Ongoing medical records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Request a dose assessment from the appropriate office pursuant to 38 C.F.R. § 3.311 (a)(2)(ii) or 38 C.F.R. § 3.311 (a)(2)(iii). Provide the office with a copy of this remand and the claims file. 

2. If the Under Secretary for Health determines that the Veteran was exposed to ionizing radiation, and if the Veteran's thyroid or bladder cancer manifested five years or more after exposure, refer the claim to the Under Secretary for Benefits for further consideration pursuant to 38 C.F.R. § 3.311 (b)(1)(iii). 

3. After the dose assessment and referral are completed obtain an oncologist opinion. The oncologist is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's thyroid cancer manifested during the Veteran's active service. Any opinion should include a complete rationale. The clinician should consider the entire claims file to include: a.) the STRs, b.) the July 7, 1989 tissue examination reflecting the size of the mass c.) the July 8, 1989 consultation sheet which notes the right neck mass occurring one year prior, d.) the December 1989 and August 2007 Veteran's statements that he had a lump on his neck while in service and e.) the September 2010 statement from the Veteran's spouse in which she states that the Veteran had a lump on his neck prior to his retirement. The claims file should be made available for the oncologist to review, and the examination report should reflect that such review was accomplished. All pertinent findings should be reported. 

4. After undertaking any other development deemed appropriate, readjudicate the issues on appeal. If the benefits sought are not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond. The case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


